Citation Nr: 0803508	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a duodenal ulcer, peptic ulcer disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to March 1959 
and November 1961 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO granted 
service connection for a duodenal ulcer, peptic ulcer 
disability and assigned a 10 percent evaluation effective 
January 8, 2001; a 100 percent evaluation effective March 28, 
2002, based on surgical or other treatment necessitating 
convalescence; and a 10 percent rating effective May 1, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination evaluating the veteran's 
duodenal ulcer, peptic ulcer, was performed in April 2003.  
Since that time, in the August 2004 notice of disagreement 
and June 2005 VA Form 9 submitted by the veteran, he reported 
that his duodenal ulcer, peptic ulcer, disability had not 
improved since his surgery in March 2002, that his stomach 
"feels . . . as if it is on fire," and that he has to take 
pills everyday for the condition.  Additionally, the veteran 
reported in a November 2003 VA outpatient treatment note that 
he had increased the frequency with which he took his 
medication to combat worsening symptoms.  As such, the Board 
has no discretion and must remand this matter to afford the 
veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his duodenal ulcer, peptic ulcer, disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

The records reveal that the veteran is treated at the VA 
Cookeville Clinic and Murphreesboro VA Medical Center in 
Tennessee.  There are no VA medical or treatment records 
associated with the claims folder dated since October 2004.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to treatment for the veteran's service-connected 
duodenal ulcer, peptic ulcer, that are dated since October 
2004.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since the issue on appeal requires remand, 
notice that meets the requirements of Dingess/Hartman should 
be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue on appeal.

2.  Associate with the claims file VA 
treatment records pertaining to the 
veteran's service-connected duodenal 
ulcer, peptic ulcer, that are dated since 
October 2004.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his duodenal 
ulcer, peptic ulcer, disability.  The 
examiner should specifically state how 
often the veteran experiences episodes of 
severe symptoms, whether they are 
incapacitating and how long they last, 
whether the manifestations of the ulcer 
are continuous, whether the veteran has 
anemia, weight loss, pain that is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis, and recurrent melena.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

4.  Thereafter, the AMC should 
readjudicate the veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




